                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


MARION SINCLAIR,                               2:18-CV-14042-TGB
                  Plaintiff,
      vs.                                ORDER ADOPTING REPORT
                                          AND RECOMMENDATION
ANDY MEISNER, ET AL.,
                                            (DKT. 34); GRANTING
                  Defendants.            MOTIONS TO DISMISS (ECF
                                          NOS. 13, 15, 17); STAYING
                                                    CASE


     I.     Report and Recommendation

     This matter is before the Court on Magistrate Judge Michael J.

Hluchaniuk’s January 9, 2020 Report and Recommendation (ECF No.

34), recommending that Defendants’ Motions to Dismiss (ECF Nos. 13,

15, 17) be GRANTED.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to

which objection is made.” Id. Where neither party objects to the report,
the district court is not obligated to independently review the record. See

Thomas v. Arn, 474 U.S. 140, 149-52 (1985).

     In this case, Plaintiff filed an objection to the Report and

Recommendation, but did not specifically object to any of the Magistrate

Judge’s findings. ECF No. 35. Instead, Plaintiff requests thirty days to

file an amended complaint that would eliminate all but her Fifth, Eighth,

and Fourteenth Amendment claims. Id.

     Because Plaintiff failed to make any specific objections, the Court

will accept the Magistrate’s Report and Recommendation of January 9,

2020 as this Court’s findings of fact and conclusions of law. See Cole v.

Yukins, 7 F. App’x 354, 356 (6th Cir. 2001) (“The filing of vague, general,

or conclusory objections does not meet the requirement of specific

objections and is tantamount to a complete failure to object.”).

     II.   Request to Amend the Complaint

     Plaintiff seeks to file an amended complaint containing only Fifth,

Eighth and Fourteenth Amendment claims. ECF No. 35. Plaintiff’s

amended complaint would no longer seek injunctive relief or a reversal

of the foreclosure of her property. Id.




                                     2
     Defendants contend that the Court should deny Plaintiff leave to

amend because any amended complaint filed by Plaintiff would be futile.

See Foman v. Davis, 371 U.S. 178, 182 (1962) (courts may deny leave to

amend when amendment would be futile). The Defendants filed three

separate responses to Plaintiff’s objection, but generally argue that an

amended complaint would be futile because it would still be barred by (i)

the Tax Injunction Act; (ii) principles of comity; (iii) and the Rooker-

Feldman doctrine. ECF No. 36. Defendants also assert that even if the

Court did have jurisdiction over this matter, Plaintiff’s claim would fail

because there was no surplus equity after Defendants sold Plaintiff’s

property. ECF No. 36.

     Since Plaintiff filed her Complaint, the Supreme Court issued its

opinion in Knick v. Township of Scott, 139 S. Ct. 2162, 2168 (2019) and

the Michigan Supreme Court heard oral argument in Rafaeli, LLC v.

Oakland County, No. 156849. Knick fundamentally altered the nature of

a takings claim, holding that the Takings Clause is violated at the time

the government takes property without first paying compensation—

meaning that a property owner no longer has to challenge the taking in

state court before being legally permitted to raise their takings claim in


                                    3
federal court. 139 S. Ct. at 2179. Whether a post-Knick takings claim

that does not seek to enjoin a state tax collection law or reverse a

foreclosure is still precluded from review in the lower federal courts by

the Tax Injunction Act, comity, and Rooker-Feldman is less clear,

however. Those questions are currently before the Sixth Circuit in Freed

v. Thomas, No. 18-2312 (6th Cir.).

     With regard to their factual argument, Defendants assert in their

responses that a takings claim would be futile because there was no

surplus after the sale of Plaintiff’s home. Plaintiff has not yet had the

opportunity to respond to this factual assertion, however, since it came

in Defendants’ response to Plaintiff’s objection. The Court declines to

find Plaintiff’s claim futile based on a factual assertion to which Plaintiff

has no opportunity to respond.

     Given the Sixth Circuit’s forthcoming decision in Freed, other

courts in this district facing the same jurisdictional questions have

declined to rule until the Freed decision is issued. See, e.g., Arkona, LLC

v. Cty. of Cheboygan, No. 1:19-CV-12372, 2020 WL 127774, at *4 (E.D.

Mich. Jan. 10, 2020); Fox v. Cty. of Saginaw by Bd. of Commissioners, No.

1:19-CV-11887, 2020 WL 133995, at *5 (E.D. Mich. Jan. 10, 2020). The


                                     4
Court finds that the interests of judicial economy counsel in favor of doing

the same. Accordingly, this matter shall be stayed pending the Sixth

Circuit’s decision in Freed v. Thomas, Case No. 18-2312 (6th Cir.). The

parties shall file a notice with the Court no later than 30 days after the

Sixth Circuit issues the mandate in that case. After the issuance of a

mandate, Plaintiff may file a motion for leave to file an amended

complaint.




                                     5
     III. Conclusion

     The Report and Recommendation of January 9, 2020 (ECF No. 34),

recommending that Defendants’ Motions to Dismiss (ECF Nos. 13, 15,

17) be granted is HEREBY ACCEPTED AND ADOPTED.                         The

Complaint is DISMISSED WITHOUT PREJUDICE.                          IT IS

FURTHER ORDERED that this matter is STAYED pending the Sixth

Circuit’s decision in Freed v. Thomas. The parties shall file a notice with

the Court within 30 days of the Sixth Circuit issuing a mandate. After

the issuance of a mandate, Plaintiff may file a motion for leave to file an

amended complaint.

     DATED this 10th day of March, 2020.
                                  BY THE COURT:
                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                    6
